FOURTH DIVISION
                             DILLARD, P. J.,
                       RICKMAN, P. J., and BROWN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   January 28, 2021



In the Court of Appeals of Georgia
 A20A1775. SDM INVESTMENTS GROUP, LLC, et al. v. HBN
     MEDIA, INC.
 A20A1776. SDM INVESTMENTS GROUP LLC, et al. v. HBN
     MEDIA, INC.

 A20A2036. HBN MEDIA, INC. v. SDM INVESTMENTS GROUP
      LLC, et al.

      DILLARD, Presiding Judge.

      These consolidated appeals arise from an action filed by HBN Media, Inc.

against SDM Investments Group; Scott Miller, one of HBN’s initial investors and

SDM’s principal; and Ed Laine, one of Miller’s business partners.1 Specifically, HBN

sued the defendants, alleging breach-of-contract claims and violations of the Georgia




      1
        For ease of reference, SDM Investments Group, Scott Miller, and Ed Laine
are collectively referred to as the “defendants” throughout this opinion.
Trade Secrets Act of 1990. Following a bench trial, the trial court found in HBN’s

favor, awarding it nominal damages and attorney fees.

      In Case No. A20A1775, the defendants appeal that judgment, arguing the trial

court erred in (1) finding that Miller signed an initial confidentiality agreement in his

personal capacity; (2) concluding that they breached a second confidentiality

agreement; (3) determining that HBN maintained reasonable steps to keep the

information at issue confidential; and (4) awarding HBN attorney fees. In Case No.

A20A2036, HBN appeals the denial of its motion to dismiss the appeal in Case No.

A20A1775, arguing that the trial court erred in finding (1) the defendants’ delay in

filing the trial transcript was reasonable; (2) the delay was not solely caused by the

defendants; (3) the delay was excusable because the defendants believed the

transcript had been filed and had not received notice from the court that it needed to

be filed; and (4) the requirement that a transcript be timely filed does not apply when

there is a pending motion for attorney fees. Finally, in Case No. A20A1776, the

defendants challenge the trial court’s denial of a motion they filed, which sought

reimbursement for Laine’s attorney fees and costs. For the reasons set forth infra, we

reverse in Case No. A20A2036, dismiss Case No. A20A1775, and affirm in Case No.

A20A1776.

                                           2
      The record shows that HBN2 operates a website for teams of real estate agents

and handles “all things electronic and technical for the teams.”3 One of HBN’s

services is to generate leads for real estate agents for potential home buyers, many of

whom also have a home to sell. Prior to HBN’s formation, a conference call was held

with potential investors, including Miller. An advisory board was also established for

HBN, and Miller was appointed to be one of its members. Thereafter, the advisory

board held a meeting, at which all of the attendees—including Miller—were required

to sign a nondisclosure agreement because HBN’s founder did not want the

information being discussed to find its way into the marketplace and result in similar

platforms being created. Miller ultimately became an investor and received

shareholder updates that included information valuable to HBN.

      In the end, HBN raised $178,000 to launch its platform; and when it did, SDM

also became an investor. In association with SDM’s investment, Miller executed

documents on behalf of SDM in a subscription package, which included a


      2
          In its order, the trial court sometimes refers to HBN as “Cinc.”
      3
        As discussed more fully infra, the defendants, in an amended notice of appeal,
specifically emphasized that the trial transcript should not be included in the appellate
record. Absent that transcript, we glean the underlying facts necessary for context and
to resolve this appeal from the trial court’s detailed 54-page order.

                                           3
confidentiality agreement. It is undisputed that Miller forwarded three shareholder

updates to Daniel Reed, his business partner in V-4 Software, a competitor of HBN.

Miller acknowledged that he should not have forwarded this information to anyone

and that he did not have permission to do so. The information in the shareholder

updates was confidential, including, inter alia, revenue, metrics, goals, and a net

promoter score.4 Miller and Reed then used contractors in China to form V-4

Software.

      Based on the foregoing, HBN filed a complaint against SDM, Miller, and

Laine, alleging, inter alia, breach-of-contract claims with respect to the two

confidentiality agreements and violations of Georgia’s Trade Secrets Act of 1990.5

Following a bench trial, the trial court entered its judgment, awarding HBN $20,000

in nominal damages and $241,250 in attorney fees and costs of litigation. The

defendants appeal that judgment in Case No. A20A1775, raising the enumerations of

error set forth supra.



      4
        A net promoter score “is a management tool used as a measure of customer
satisfaction and has been shown to correlate with revenue growth relative to
competitors.” https://en.wikipedia.org/wiki/Net_Promoter (last visited January 25,
2021).
      5
          See OCGA § 10-1-760.

                                        4
      Several months following the final judgment, HBN filed a motion to dismiss

the foregoing appeal because, although the defendants’ notice of appeal indicated that

a trial transcript would be included in the appellate record, they had yet to file the

transcript. The defendants responded to HBN’s motion, and the trial court held a

hearing on the matter. Ultimately, the trial court denied HBN’s motion to dismiss the

appeal, and HBN appeals that order in Case No. A20A2036.

      Finally, although Laine was initially named as a defendant, he was ultimately

dismissed from the case prior to trial. Even so, the defendants subsequently filed a

motion for Laine to be awarded attorney fees and costs, which the trial court denied.

And in Case No. A20A1776, the defendants challenge that decision.

                                      A20A2036

      1. In several claims of error, HBN argues that the trial court abused its

discretion in denying its motion to dismiss the defendants’ appeal of the trial court’s

final judgment in its favor because their failure to timely file the trial transcript was

unreasonable and inexcusable. We agree.

      Although trial courts have “wide discretion when ruling on a motion to dismiss

an appeal based on a failure to timely file a transcript, that discretion is not



                                           5
unlimited.”6 So, with this deferential standard of review in mind, we turn to the case

at hand.

       OCGA § 5-6-48 (c) provides that

       [n]o appeal shall be dismissed by the appellate court nor consideration
       of any error therein refused because of failure of any party to cause the
       transcript of evidence and proceedings to be filed within the time
       allowed by law or order of court; but the trial court may, after notice and
       opportunity for hearing, order that the appeal be dismissed where there
       has been an unreasonable delay in the filing of the transcript and it is
       shown that the delay was inexcusable and was caused by such party.


As to a trial court’s dismissal of an appeal, our Supreme Court has held that “[a] delay

in excess of 30 days in filing a transcript after a notice of appeal is filed is prima facie

unreasonable and inexcusable, but this presumption is subject to rebuttal if the party

comes forward with evidence to show that the delay was neither unreasonable nor

inexcusable.”7 And in evaluating the threshold question of whether the delay was


       6
        Newton v. Freeman, 353 Ga. App. 704, 707 (1) (839 SE2d 203) (2020)
(punctuation omitted); accord Mercer v. Munn, 321 Ga. App. 723, 725 (1) (742 SE2d
747) (2013); Morrell v. Western Svcs., 291 Ga. App. 369, 370 (662 SE2d 215)
(2008); Coptic Const. Co. v. Rolle, 279 Ga. App. 454, 456 (631 SE2d 475) (2006).
       7
       Kelly v. Dawson Cty., 282 Ga. 189, 189 (646 SE2d 53) (2007) (punctuation
omitted); accord HTTP Hypothermia Therapy v. Kimberly-Clark Corp., 330 Ga. App.
857, 859-60 (1) (768 SE2d 542) (2015); Adams v. Hebert, 279 Ga. App. 158, 159

                                             6
unreasonable, “we consider both the length and effect of the delay.”8 This Court will

also consider any delay in transmitting the appellate record unreasonable when it may

affect an appeal by:

      (a) directly prejudicing the position of a party by allowing an
      intermediate change of conditions or otherwise resulting in inequity; or
      (b) causing the appeal to be stale, such as, by delaying just disposition
      of the case, by preventing placement of the case on the earliest possible
      appellate court calendar, or by delaying the docketing of the appeal and
      hearing of the case by an appellate court.9




(630 SE2d 652) (2006).
      8
        HTTP Hypothermia Therapy, 330 Ga. App. at 860 (1); accord Pistacchio v.
Frasso, 314 Ga. App. 119, 121 (723 SE2d 322) (2012); Am. Nat. Prop. & Cas. Co.
v. Potts, 243 Ga. App. 645, 646 (534 SE2d 123) (2000); see Sellers v. Nodvin, 262
Ga. 205, 206 (1) (b) (415 SE2d 908) (1992) (“The threshold question whether the
delay was unreasonable refers principally to the length and effect of the delay.”
(punctuation omitted)).
      9
      HTTP Hypothermia Therapy, 330 Ga. App. at 860 (1); accord Mercer, 321
Ga. App. at 726 (1) (punctuation omitted); Pistacchio, 314 Ga. App. at 121-22;
Vaughn v. Faulkner, 288 Ga. App. 798, 798-99 (655 SE2d 686) (2007).

                                         7
Indeed, we have repeatedly recognized that “justice delayed for even one day is

justice denied to the litigant who was successful in the lower court and who is entitled

to his judgment unless the case is properly reversed.”10

      In this case, the trial court entered its judgment in favor of HBN on May 10,

2019, awarding it nominal damages, attorney fees, and costs of litigation. The

defendants filed a timely notice of appeal from that judgment on June 7, 2019,11

which noted, inter alia, that the “[t]ranscript of evidence and proceeding will be filed

for inclusion in the record on appeal.” Under such circumstances, the trial transcript

was due to be filed by July 7, 2019 (i.e., 30 days later), and any delay past that date

would be considered prima facie unreasonable and inexcusable.12 But on December

17, 2019, when the defendants had still not filed a trial transcript, HBN filed a motion

to dismiss their appeal. Specifically, HBN argued that the appeal should be dismissed

because the defendants were required to file the transcript by July 7, 2019, at least


      10
         Newton, 353 Ga. App. at 708 (1) (punctuation omitted); accord HTTP
Hypothermia Therapy, 330 Ga. App. at 860 (1); Ashley v. JP Morgan Chase Bank,
N.A., 327 Ga. App. 232, 237 (1) (758 SE2d 135) (2014); Bush v. Reed, 311 Ga. App.
328, 332 (a) (715 SE2d 747) (2011); Adams, 279 Ga. App. at 159.
      11
         See OCGA § 5-6-38 (a) (“A notice of appeal shall be filed within 30 days
after entry of the appealable decision or judgment complained of . . . .”)
      12
           See supra note 7 & accompanying text.

                                           8
two terms of this Court had passed since that due date, and the defendants never

requested an extension of time to file the transcript. HBN also maintained that the

defendants’ five-month delay in failing to file the transcript was unreasonable and

inexcusable.13 And in support of this contention, HBN presented evidence that the

transcript was prepared as of January 3, 2019, months before the defendants were

required to file it. Then, on February 21, 2020, two months after HBN filed its motion

to dismiss the appeal, the defendants—rather than filing the transcript—filed an

amended notice of appeal, which emphasized that “Transcript of evidence and

proceedings is not required for inclusion in the record on appeal.”14

      13
        The five-month delay HBN references was not the length of time it took the
defendants to file the transcript after it was due. Instead, it was merely the time
between when the transcript was due to be filed and when HBN filed their motion to
dismiss the appeal because it had still not been filed.
      14
         In its supplemental brief filed after oral argument, other than reasserting
arguments raised in its initial brief, SDM argues that HBN’s appeal in Case No.
A20A2036 must fail because it did not file a complete record with this Court.
Specifically, SDM argues that HBN did not provide this Court with a brief that was
“hand-filed with the [trial] court” at the hearing on HBN’s motion to dismiss the
appeal and that HBN should have filed a motion to supplement the record with the
brief under Court of Appeals Rule 41 (c). But SDM ignores that it could have filed
such a motion if it believed the brief was necessary on appeal. See Ct. App. R. 41 (c)
(providing that “counsel” is permitted to file a motion to supplemental record without
limiting the rule to counsel for a particular party). Additionally, we need not address
this argument because SDM raises it for the first time in its supplemental brief. See
We Care Transp., Inc. v. Branch Banking & Tr. Co., 335 Ga. App. 292, 296 (2) (780

                                          9
       The defendants responded to HBN’s motion, and the trial court held a hearing

on the matter. Thereafter, on April 8, 2020—eleven months after its final

judgment—the trial court denied HBN’s motion to dismiss the appeal. In doing so,

the trial court found that (1) the defendants paid the costs for the appeal; (2) their

counsel subjectively believed that paying for the transcript and having a discussion

with the stenographer at trial caused the trial transcript to be filed; (3) a notice the

court sent to the defendants’ counsel “with notice for filing the transcript” was

returned to the court for an excusable address issue; (4) a delay in HBN filing the trial

exhibits was not solely the fault of the defendants and served to delay docketing of

the appeal; (5) the transcript had been filed in the trial court at least by the time of its

April 8 order; and (5) HBN “continued to litigate the matter in the trial court, which

also delayed the docketing of the appeal.”

       But none of the foregoing findings by the trial court are sufficient excuses

under Georgia law for significantly delaying the docketing of an appeal. Importantly,

after failing to file the transcript for five months, the defendants waited two

additional months after HBN filed its motion to dismiss the appeal to inform the court

SE2d 782) (2015) (declining to address an argument raised for the first time in a
supplemental brief). Lastly, SDM has not identified anything contained in the brief
that would alter the resolution of this appeal.

                                            10
that a transcript was suddenly no longer necessary for the appeal. And despite the trial

court’s findings to the contrary, paying for a transcript and subjectively believing it

had been filed does not relieve an appellant of its obligation to actively ensure that

a transcript was filed or to, at a minimum, request an extension to file it. Apparently,

the defendants relied solely on a conversation their attorney had with the court

reporter at trial in believing the transcript had been filed; but we have repeatedly held

that it is not the court reporter’s responsibility to ensure a transcript is filed.15 So,

while it is certainly true that the court’s notice to the defendants of the need to file the

transcript was not received due to an excusable address issue, an appellant is not

entitled to such a notification before satisfying its statutory duty to timely file a

       15
          See Ashley, 327 Ga. App. at 237 (1) (“The statutory duty to file timely a
transcript does not rest with the court reporter; rather the duty to order the transcript
is vested upon the appropriate appealing party. It would create an unacceptable and
impractical burden on the court reporter’s office to require them to contact attorneys
or parties and report on the status of all ordered transcripts.” (punctuation omitted));
In the Interest of T. H., 311 Ga. App. 641, 644 (716 SE2d 724) (2011) (same);
Jackson v. Beech Aircraft Corp., 217 Ga. App. 498, 501 (458 SE2d 377) (1995)
(same). Cf. Gordon v. Dennis, 347 Ga. App. 110, 114 (1) (817 SE2d 561) (2018)
(“[A] delay in the filing of a transcript is excusable when there is evidence that it was
caused by the backlog of the court reporter rather than by an act or omission of the
appellant.”). In this case, the transcript was prepared by the court reporter on January
3, 2019, seven months before the defendants were required to file it. So, while a delay
in filing a transcript based on a court reporter’s backlog is excusable, there was no
backlog in this case. The defendants never followed up with anyone to ensure the
transcript was filed.

                                            11
transcript.16 Additionally, the trial court’s finding that, as of its April 2020 order

(almost ten months after the transcript was due to be filed and two months after the

defendants notified the court that the transcript was no longer necessary), the

transcript had ultimately been filed does not excuse the defendants from the

requirement that they file it in a timely manner. Were it otherwise, an appellant could

wait as long as it wanted to file a transcript as long as it did so before the trial court

ruled on the motion to dismiss.17 And significantly, the defendants never requested

an extension to file the transcript.18


       16
            Cf. Kelly, 282 Ga. at 190 (“[The appellant] . . . seeks to shift responsibility
for the tardiness in filing the transcript by asserting it had been sent to the wrong
attorney, but did not establish on the record how that error prevented the timely filing
. . . .”); Crown Diamond Co. v. N.Y. Diamond Corp., 242 Ga. App. 674, 677 (4) (530
SE2d 800) (2000) (holding that a delay in filing a transcript was inexcusable when
appellant forgot to “check to see” if the transcript would be filed within 30 days of
the notice of appeal, forgot to request an extension to file it, and did not check on the
status of the transcript).
       17
        See ACCC Ins. Co. v. Pizza Hut of America, Inc., 314 Ga. App. 655, 658 n.4
(2012) (“But [the appellant] only amended the notice of appeal . . . approximately five
months after the notice of appeal was filed . . . and so its amendment does not alter
our analysis of whether the delay in filing the transcript was unreasonable.”).
       18
         See Pistacchio, 314 Ga. App. at 121 (“[T]he failure to obtain the required
extension of time is one of the factors considered in whether a delay in filing a
transcript is unreasonable and inexcusable.” (punctuation omitted)); In the Interest
of T. H., 311 Ga. App. at 643 (“Although a failure to timely request an extension,
standing alone, is not sufficient to justify dismissal of an appeal, it is one of the

                                            12
      Furthermore, there is no evidence to support the trial court’s finding that

anyone other than the defendants was responsible for delaying the docketing of their

appeal. Indeed, even if HBN was late in filing certain exhibits, the defendants could

have asked for an extension of time to file the transcript or filed the transcript without

the exhibits and moved to supplement the appellate record later.19 Also, presumably,

no trial exhibits were necessary for the appeal when the defendants do not even

believe the trial transcript itself was needed. Moreover, it is unclear exactly what the

trial court meant when it found that HBN continued to litigate the matter in the trial

court after the final judgment was entered. But regardless, the trial court lost

jurisdiction to amend or alter its final judgment after the notice of appeal was filed,



factors considered in determining whether a delay in filing a transcript is
unreasonable and inexcusable.”); Morrell, 291 Ga. App. at 373 (2) (“[F]ailure to
obtain the required extension of time is one of the factors considered in whether a
delay in filing a transcript is unreasonable and inexcusable.”).
      19
          See Damani v. State, 284 Ga. 372, 373 (1) (667 SE2d 372) (2008) (“[W]hen
it was discovered portions of the record had not been transmitted for appeal, either
party could have moved to supplement the record in the trial court as long as the
motion was made prior to the appellate decision or . . . in the Court of Appeals before
or after it rendered its decision.” (emphasis supplied)); In the Interest of T. H., 311
Ga. App. at 643 (noting that an attorney acknowledged that a transcript could have
been filed without exhibits). HBN claims that it was not asked to provide any exhibits
for the appeal until January 6, 2020, six months after the transcript was due to be
filed.

                                           13
and as a result, any post-judgment filings or motions by HBN had no effect on when

the appeal was ultimately docketed.20 Suffice it to say, the evidence plainly shows that

the defendants are solely responsible for the seven-month delay between when the

transcript was due to be filed and when they eventually informed the court not to

include a transcript in the record on appeal.

      Lastly, the trial court—without explanation—summarily concluded that HBN

was not prejudiced by the substantial delay at issue, but “a delay is unreasonable if

it affects an appeal either by directly prejudicing the position of a party by allowing

an intermediate change of conditions or otherwise resulting in inequity, or by causing

the appeal to become stale, for instance by delaying docketing and hearing in this




      20
          See Upton v. Jones, 280 Ga. 895, 896 (1) (635 SE2d 112) (2006) (“[T]he
filing of the notice of appeal operates as a supersedeas and deprives the trial court of
the power to affect the judgment appealed, so that subsequent proceedings purporting
to supplement, amend, alter or modify the judgment, whether pursuant to statutory or
inherent power, are without effect.” (punctuation omitted)); Fred Jones Enters, LLC
v. Williams, 331 Ga. App. 481, 483 (1) (771 SE2d 163) (2015) (“A notice of appeal
divests the trial court of jurisdiction to supplement, amend, alter, or modify the
judgment while the appeal of that judgment remains pending.” (punctuation
omitted)). According to the defendants, HBN attempted to continue litigating the case
by seeking to “amend the [j]udgment to add legal fees.” But as just discussed, the trial
court lacked jurisdiction to amend its judgment after the defendants filed their notice
of appeal on June 7, 2019.

                                          14
Court.”21 And in this case, the defendants’ notice of appeal was filed on June 7, 2019,

but the appeal was not docketed in this Court until April 29, 2020. This means that

if the defendants had timely filed the transcript on July 7, 2020, their appeal could

have been docketed in this Court’s 2019 April term of court. But because they failed

to update their notice of appeal until February 21, 2020, the appeal was not docketed

until the 2020 April term of court.22 So, even if there were no direct prejudice to

HBN, the seven-month delay was still unreasonable as it delayed docketing for at




      21
         Newton, 353 Ga. App. at 709 (1) (punctuation omitted); accord State v.
Brienza, 350 Ga. App. 672, 679 (1) (829 SE2d 894) (2019); Postell v. Alfa Ins. Corp.,
332 Ga. App. 22, 25 (2) (a) (i) (772 SE2d 793) (2015); Ashley, 327 Ga. App. at 235
(1); Bush, 311 Ga. App. at 331-32 (a); Adams, 279 Ga. App. at 159.
      22
        The Court’s terms—including any motion for reconsideration period—are
as follows: (1) the December term begins the first Monday in December and ends
March 31 the following year; (2) the April term begins the first Monday in April and
ends July 17; and (3) the August term begins the first Monday in August and ends
November 18. See Ct. App. R. 12.

                                          15
least one term of Court.23 Given the foregoing, the trial court abused its discretion in

denying HBN’s motion to dismiss the appeal at issue (i.e, Case No. A20A1775).24

      23
         See Brienza, 350 Ga. App. at 679 (1) (holding that five-month delay in filing
transcript was unreasonable when it delayed docketing in this Court); Postell, 332 Ga.
App. at 26 (2) (a) (i) (holding that four-and-a-half-month delay was unreasonable and
delayed docketing in this Court); Ashley, 327 Ga. App. at 235-37 (1) (holding that
eight-month delay caused appeal to be docketed at least one term later than it should
have been docketed); McAlister v. Abam-Samson, 318 Ga. App. 1, 6-7 (2) (733 SE2d
58) (2012) (concluding that delay resulted in docketing for a later term of court);
Pistacchio, 314 Ga. App. at 122 (“The [three-month] delay here discernibly delayed
docketing of the record in the appellate court and prevented an appellate decision on
the merits at the earliest possible date.”); Bush, 311 Ga. App. at 332 (a) (holding that
ten-month delay “prevented the case from being docketed and heard in the earliest
possible appellate term of court”); Morrell, 291 Ga. App. at 374 (2) (holding that
51-day delay caused delay of appeal from one term to another); Adams, 279 Ga. App.
at 159 (concluding that 150-day delay resulted in delayed docketing from one term
to another).
      24
         See Brienza, 350 Ga. App. at 679-80 (1) (reversing trial court’s denial of
appellant’s motion to dismiss State’s appeal in light of the five-month delay in filing
transcript and the fact that State failed to show that such delay was not unreasonable
or inexcusable); Mercer, 321 Ga. App. at 726-27 (1) (reversing trial court’s denial of
psychiatrist’s motion to dismiss patient’s appeal given that patient failed to present
evidence to rebut the presumption of unreasonableness arising from the delay of more
than a year, and delay discernibly delayed docketing of the record in the appellate
court and prevented an appellate decision on the merits at the earliest possible date);
Coptic Constr. Co., Inc., 279 Ga. App. at 456-57 (reversing trial court’s order
denying homeowner’s motion to dismiss contractor’s appeal given latter’s
inexcusable delay of more than nine months in filing the transcript, which delayed
just disposition of case); Am. Nat. Prop. & Cas. Co., 243 Ga. App. at 646–47 (finding
that a month-and-a-half delay in filing a transcript was unreasonable and prevented
docketing of the appeal on the earliest possible calendar); Lemmons v. Newton, 269
Ga. App. 880, 882 (605 SE2d 626) (2004) (affirming dismissal of appeal where the

                                          16
                                      A20A1775

      2. Based upon our holding in Division 1 supra, this related appeal is

dismissed.25

                                      A20A1776

      3. Finally, the defendants argue that the trial court abused its discretion in

denying their motion to award attorney fees and costs of litigation to Laine—who was




appellant did not seek an extension of time for filing the transcript or make inquiries
to the court reporter concerning the transcript until after the filing of the appellees’
motion to dismiss); Pirkle v. Bell, 270 Ga. 438, 438 (510 SE2d 814) (1999) (affirming
the trial court’s dismissal of an appeal when three-month delay was caused by
appellant’s designation in the notice of appeal that a non-existent transcript would be
included in the record and on appellant’s failure to check on the status of the appeal);
Hameed v. Hall, 234 Ga. App. 890, 892 (1) (508 SE2d 680) (1998) (holding that a 72-
day delay in filing a transcript identified in the notice of appeal was unreasonable and
inexcusable regardless of whether that transcript was necessary); Jackson, 217 Ga.
App. at 503-04 (2) (holding that the trial court abused its discretion in denying
appellee’s motion to dismiss the appeal when, although the appellant sought and was
granted numerous extension, they did not follow up with the court reporter to
determine the transcript preparation status for a five-month period).
      25
        See, e.g, Newton, 353 Ga. App. at 710 (2) (dismissing the related appeal after
holding the trial court abused its discretion in denying the appellee’s motion to
dismiss that appeal); Mercer, 321 Ga. App. at 727 (2) (same); Coptic Const. Co., 279
Ga. App. at 457 (same); Jackson, 217 Ga. App. at 503 (same).

                                          17
dismissed from the case before trial—because HBN had no factual basis to pursue

any claim against him at any time.26 We disagree.

      On November 30, 2018, prior to trial, HBN voluntarily dismissed Laine from

the case with prejudice and with the consent of all parties. Approximately seven

months later, on June 24, 2019, the defendants filed a motion for Laine to be awarded

attorney fees and costs of litigation, arguing that Laine was entitled to such fees and

costs up until the time he was dismissed from the case under OCGA § 9-15-14 (a) and

(b) because HBN’s claims against him were wholly unsupported. Specifically, the

defendants contended that because Laine paid half of the fees and costs of the entire

litigation incurred until he was dismissed, he was entitled to 50 percent of all the fees

and costs incurred until that time.

      In response to the defendants’ motion, HBN primarily argued that it must be

denied because it was untimely under OCGA § 9-15-14 (e). Then, on October 2,

2019, the trial court summarily denied the motion. We agree with HBN that the trial

court did not abuse its discretion in doing so.

      26
         In its supplemental brief, SDM argues that a remand in Case No. A20A1776
is warranted because a motion for legal fees involves “intensive factual findings.” But
because SDM raises this argument for the first time in its supplemental brief, we need
not address it. See We Care Transp., Inc., 335 Ga. App. at 296 (2) (declining to
address an argument raised for the first time in a supplemental brief).

                                           18
       OCGA § 9-15-14 (a) provides

      In any civil action in any court of record of this state, reasonable and
      necessary attorney’s fees and expenses of litigation shall be awarded to
      any party against whom another party has asserted a claim, defense, or
      other position with respect to which there existed such a complete
      absence of any justiciable issue of law or fact that it could not be
      reasonably believed that a court would accept the asserted claim,
      defense, or other position.


And OCGA § 9-15-14 (b) provides:

      The court may assess reasonable and necessary attorney’s fees and
      expenses of litigation in any civil action in any court of record if, upon
      the motion of any party or the court itself, it finds that an attorney or
      party brought or defended an action, or any part thereof, that lacked
      substantial justification or that the action, or any part thereof, was
      interposed for delay or harassment, or if it finds that an attorney or party
      unnecessarily expanded the proceeding by other improper conduct . . .


      But importantly, OCGA § 9-15-14 (e) provides, “[a]ttorney’s fees and expenses

this Code section may be requested by motion at any time during the course of the

action but not later than 45 days after the final disposition of the action.”27 And while

the defendants were all parties to the motion for attorney fees, in substance, the


      27
           (Emphasis supplied).

                                           19
motion only sought fees for Laine because he had been dismissed from the case. The

other defendants were not dismissed from the case and a judgment was entered

against them at trial. Those defendants have never suggested that they are separately

entitled to attorney fees under OCGA § 9-15-14.

      HBN argues that the defendants’ motion for Laine’s attorney fees was properly

denied as untimely under OCGA 9-15-14 (e). The defendants did not file a reply brief

to address this argument, but below they argued that their motion was timely because

it was filed within 45 days of the trial court’s final judgment after trial. But as noted

supra, the defendants did not seek attorney fees for Laine until nearly seven

months after he was dismissed with prejudice from the case. And as our Supreme

Court has explained, it is “clear that a voluntary dismissal with prejudice constitutes

a final disposition of the underlying action only as far as the parties involved in the

voluntary dismissal are concerned.”28 Thus, as to Laine, the final disposition of the

      28
         Hedquist v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 272 Ga. 209, 211
(2) (528 SE2d 508) (2000); accord Mateen v. Dicus, 286 Ga. App. 760, 761 (2) (650
SE2d 272) (2007). Cf. Shelley v. Town of Tyrone, 302 Ga. 297, 308 (3) n.15 (806
SE2d 535) (2017) (“In cases in which there has been a voluntary dismissal of an
action with prejudice upon agreement of the parties and accomplished with an order
of court, we have held that the dismissal operates as an adjudication upon the merits
and bars the right to bring another action on the same claim against the same parties.”
(punctuation omitted)); WPD Ctr., LLC v. Watershed, Inc., 330 Ga. App. 289, 290 (1)
(a) (765 SE2d 531) (2014) (“For purposes of res judicata, a voluntary dismissal with

                                           20
case was when he was dismissed with prejudice prior to trial, not when the final

judgment was entered after trial, during which he was no longer a party to the case.

And because the defendants waited seven months to file a motion, requesting attorney

fees on behalf of Laine only, the motion was untimely. Under such circumstances, the

trial court did not err in denying it.29




prejudice operates as an adjudication on the merits.”); Nat’l Found. Co. v. Post,
Buckley, Schuh & Jernigan, Inc., 219 Ga. App. 431, 432 (1) (465 SE2d 726) (1995)
(“As a general rule, voluntary dismissal with prejudice particularly when entered with
trial court approval of an entire suit constitutes a form of ‘final judgment’ under the
appellate practice act.” (punctuation omitted)).
       29
          See Fairburn Banking Co. v. Gafford, 263 Ga. 792, 794 (439 SE2d 482)
(1994) (“[T]here is a ‘window of opportunity’ for seeking attorney fees under OCGA
§ 9-15-14 which begins with the entry of final judgment . . . and ends 45 days later.
Since the motion which the trial court granted in the present case was not filed within
that window of opportunity, the trial court lacked jurisdiction to consider it.”);
Horesh v. DeKinder, 295 Ga. App. 826, 831 (2) (673 SE2d 311) (2009) (“Because the
[appellees] failed to move for attorney fees [under OCGA § 9-15-14] within 45 days
following the trial court’s entry of judgment . . . , their motion was untimely.
Accordingly, the order of the trial court granting the [appellees’] motion is
reversed.”); Gist v. DeKalb Tire Co., 223 Ga. App. 397, 398 (1) (477 SE2d 616)
(1996) (“Because the trial court’s order of dismissal was final . . . , [the appellee’s]
OCGA § 9-15-14 motion should have been filed within the following 45-day window.
In light of [the appellee’s] failure to meet this deadline, the trial court erred in holding
that [the] motion was timely.”); see also Marchman & Sons, Inc. v. Nelson, 251 Ga.
475, 477 (306 SE2d 290) (1983) (“A dismissal with prejudice operates as an
adjudication on the merits. It is a final disposition. It bars the right to bring another
action on the same claim or cause.”).

                                            21
      Judgment affirmed in Case No. A20A1776; dismissed in Case No. A20A1775;

and reversed in Case No. 20A2036. Rickman, P. J., and Brown, J., concur.




                                      22